UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4527


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ANTHONY JEROME BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00253-TDS-1)


Argued:   September 21, 2010             Decided:   October 18, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: John Archibald Dusenbury, Jr., OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greensboro, North Carolina, for Appellant.
Michael A. DeFranco, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.   ON BRIEF: Louis C.
Allen, Federal Public Defender, Greensboro, North Carolina, for
Appellant.     Anna Mills Wagoner, United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This     appeal    arises    from       a   conviction,         pursuant    to    a

conditional    guilty     plea,   on    one      count   of    being    a   felon     in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1),

924(e).     Appellant Anthony Jerome Brown challenges the district

court’s denial of his motion to suppress a handgun found on his

person and its decision to classify Brown as an armed career

criminal pursuant       to   18   U.S.C.      § 924(e).        For    the   following

reasons, we affirm.



                                         I.

     Brown’s indictment resulted from an investigatory stop in

Durham,   North    Carolina.       On    May     17,   2008,   a     police     officer

observed Brown and two other men standing in the street in an

area well known to Durham police for illegal drug sales and

violent crime. 1       Each male was standing within two feet of each

other.    While the officer watched, the two other men exchanged

something hand-to-hand.

     Suspecting that a drug transaction had just occurred, the

officer decided to investigate and called for back up.                        When the


     1
       Over 100 calls were made from this area to 911 for
emergency assistance in the first five months of 2008, and the
officer had received a complaint specifically about front-yard
drug dealing from the owner of the duplex closest to where the
three men were standing.


                                         2
officers    approached      the    group,    Brown     walked     away    from     them

across a yard despite the prominent display of “no trespassing”

signs.     Brown walked up to a nearby porch and began a hushed

conversation with the woman standing on the stoop.                        One of the

officers followed Brown and asked to speak with him.                             Brown

became belligerent and nonresponsive, refusing to state where he

lived.     After three unsuccessful attempts to frisk Brown, the

officer grabbed Brown’s belt and arm and escorted him to the

patrol   vehicle.         Brown    attempted      to   flee,     but   the    officers

finally subdued him.         They handcuffed Brown, resumed the frisk,

and discovered a loaded semi-automatic handgun on his person.

     The district court denied Brown’s motion to suppress the

weapon, finding that the officer had “more than adequate reason

. . . to suspect not only that criminal activity was afoot, but

that Brown was armed or possessed illegal drugs.”                            J.A. 239.

Brown    entered    a    conditional     guilty    plea     to   possession      of    a

firearm by a convicted felon, preserving his right to appeal the

district       court’s    denial    of    his     suppression          motion.        At

sentencing, the district court found that three of Brown’s prior

offenses qualified him as an armed career criminal pursuant to

18 U.S.C. § 924(e): two convictions for breaking and entering a

commercial establishment in violation of N.C. Gen. Stat. § 14-

54(a)    and    another    conviction       for    felony      eluding    arrest      in

violation of N.C. Gen. Stat. § 20-141.5.                This appeal followed.

                                         3
                                           II.

       On appeal, Brown argues that the district court erred in

denying his motion to suppress the seized handgun because the

police officers lacked reasonable suspicion to detain and search

him.    Brown further contends that the district court erred by

classifying     him   as    an   armed     career         criminal    under    18   U.S.C.

§ 924(e),      because     his    prior    convictions          for    burglary     of   a

commercial       building--in        light           of     recent     Supreme       Court

precedent--no      longer        qualify        as     “violent       felonies”     under

§ 924(e).      We address each argument in turn.



                                           A.

       We begin by considering Brown’s argument that the district

court erred by denying his motion to suppress the handgun found

on his person.        We review the district court’s factual findings

underlying the denial of a motion to suppress for clear error

and its legal determinations de novo.                       United States v. Neely,

564 F.3d 346, 349 (4th Cir. 2009).                        When a suppression motion

has been denied, this court reviews the evidence in the light

most favorable to the government.                Id.

       Brown    contends     that    the        officers       violated       his   Fourth

Amendment rights because they lacked a reasonable, articulable

suspicion to detain and search him.                       Specifically, Brown argues

that he was an innocent bystander, and that because he was not

                                            4
involved in the hand-to-hand transaction witnessed by police,

the   officers      lacked      reasonable           suspicion        to   believe       he    was

engaged in any illegal activity.

      A police officer may conduct a brief investigatory stop

“when the officer has a reasonable, articulable suspicion that

criminal activity is afoot.” 2                 Illinois v. Wardlow, 528 U.S. 119,

123   (2000)      (citing      Terry      v.    Ohio,     392    U.S.       1,   30     (1968)).

Whether     there       is   reasonable         suspicion        to    justify        the     stop

depends     on    the    totality      of      the    circumstances,         including         the

information known to the officer and any inferences to be drawn

therefrom.        See United States v. Sokolow, 490 U.S. 1, 8 (1989).

The   reasonable         suspicion        determination          is    a    “commonsensical

proposition,”        and      deference         should      be    accorded         to      police

officers’        determinations        based        on   their    experience          of    “what

transpires on the street.”                  See United States v. Foreman, 369

F.3d 776, 782 (4th Cir. 2004) (internal quotations omitted).

      In    light    of      what   the     officers      knew    or       could   reasonably

infer from the circumstances in this case, the district court

did not err in finding reasonable suspicion to detain Brown.

The   officers      testified       that       the   area   in    which       they      observed

Brown was well known for illegal drugs and violent crime.                                     See

Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (holding that a


      2
          Such stops are often referred to as “Terry stops.”


                                                5
suspect’s presence in a high-crime area is a factor police may

take     into   consideration         in    making          the   reasonable        suspicion

determination); United States v. Lender, 985 F.2d 151, 154 (4th

Cir. 1993) (explaining that, while a defendant’s mere presence

in   a    high-crime     area    does      not,    by       itself,    raise     reasonable

suspicion, an area’s propensity for criminal activity may be

considered).        Brown       was   standing         in    close    proximity       to     the

individuals      engaged        in    behavior         suspected       to      be     a     drug

transaction.       Because individuals engaged in such a transaction

would be unlikely to allow an uninvolved bystander to observe

them, the officers reasonably believed Brown to be a lookout or

armed security.         See United States v. Perkins, 363 F.3d 317, 321

(4th     Cir.   2004)   (holding      that       due    weight       must   be      given    “to

common sense judgments reached by officers in light of their

experience and training”).                 Brown’s subsequent evasive behavior

buttressed their suspicions.                 See United States v. Smith, 396

F.3d 579, 584 (4th Cir. 2005) (recognizing evasive behavior as a

factor relevant to the reasonable suspicion analysis); United

States v. Mayo, 361 F.3d 802, 807-08 (4th Cir. 2004) (same).

         Once an officer has a legally sufficient basis to make an

investigatory stop, the officer may conduct a search for weapons

for his own protection where he has “reason to believe that the

suspect is armed and dangerous.”                   Adams v. Williams, 407 U.S.

143, 146 (1972); Terry, 392 U.S. at 27.                               The officers here

                                             6
testified that, based on their extensive experience with drug

investigations and arrests, most drug transactions involve the

presence    of   a   firearm.      This       court   has   recognized    that    the

presence    of   drugs   permits    the       inference     of   the   presence   of

firearms.    See United States v. Sullivan, 455 F.3d 248, 260 (4th

Cir. 2006) (recognizing the “unfortunate reality that drugs and

guns all too often go hand in hand”) (citation omitted); United

States v. Stanfield, 109 F.3d 976, 984 (4th Cir. 1997) (“As we

have often noted, where there are drugs, there are almost always

guns.”); United States v. Perrin, 45 F.3d 869, 873 (4th Cir.

1995)   (finding     reasonable    an     officer’s      belief    that   a   person

selling drugs may be carrying a weapon for protection).

     Viewing the evidence in the light most favorable to the

government, we conclude that the district court did not err in

denying Brown’s motion to suppress.                   Based on the totality of

the circumstances, the officers had a reasonable, articulable

suspicion to justify the Terry stop and the protective frisk.

Brown’s presence in a high crime area, his immediate proximity

to a suspected drug transaction, and his evasive and belligerent

conduct when confronted by police officers, gave police ample

reason to suspect that Brown was engaged in criminal activity

and that he was armed and dangerous.




                                          7
                                         B.

     We next consider Brown’s argument that the district court

erred in sentencing him as an armed career criminal because his

two prior convictions for breaking and entering a commercial

establishment were not proper predicate offenses under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). 3                     Under the

ACCA, a defendant is an armed career criminal if he violates 18

U.S.C. § 922(g)(1) and has three prior convictions for violent

felonies or serious drug offenses.              See 18 U.S.C. § 924(e); U.S.

Sentencing Guidelines Manual § 4B1.4(a).                We review de novo the

district    court’s       legal    determination        that    a   prior   crime

constitutes   a     predicate     “violent     felony.”        United   States   v.

Wright, 594 F.3d 259, 262-63 (4th Cir. 2010).

     “Burglary”      is   one     of   the    violent   felonies    specifically

enumerated in 18 U.S.C. § 924(e).             For purposes of the ACCA, a

person has been convicted of burglary “if he is convicted of any

crime, regardless of its exact definition or label, having the

basic    elements    of    unlawful     or    unprivileged      entry   into,    or

remaining in, a building or structure, with intent to commit a

crime.”    Taylor v. United States, 495 U.S. 575, 599 (1990).


     3
       Brown does not challenge on appeal the district court’s
decision to count his conviction for eluding arrest as a
predicate offense under the ACCA.     Therefore, if Brown’s two
breaking and entering convictions may be counted, the ACCA
requirement of three predicate convictions is satisfied.


                                         8
     The North Carolina burglary statute under which Brown was

twice convicted provides that “[a]ny person who breaks or enters

any building with intent to commit any felony or larceny therein

shall be punished as a Class H felon.”                       N.C. Gen. Stat. § 14-

54(a) (emphasis added).           The statute defines a building as “any

dwelling,    dwelling        house,     uninhabited         house,    building      under

construction, building within the curtilage of a dwelling house,

and any other structure designed to house or secure within it

any activity or property.”             N.C. Gen. Stat. § 14-54(c).

     Brown argues that, in light of the Supreme Court’s decision

in Begay v. United States, his convictions for burglary of a

commercial building, as opposed to burglary of a residential

building, should no longer qualify as “violent felonies” for

purposes of 18 U.S.C. § 924(e).                   See Begay, 553 U.S. 137, 144-48

(2008) (concluding that New Mexico’s crime of “driving under the

influence” fell outside the scope of the ACCA’s “violent felony”

definition because it differed from the example crimes listed in

§ 924(e)(2)(b)(ii)--burglary,                 arson,        and      extortion--which

“typically        involve     purposeful,          ‘violent,’     and    ‘aggressive’

conduct”).     Brown concedes, however, that we are presently bound

by   Taylor,      which     decided     this        issue   adversely        to   Brown’s

position by holding that § 924(e) “burglary” refers to “generic

burglary.”        Taylor, 495 U.S. at 602.                  Taylor defined generic

burglary     as     “an     unlawful     or       unprivileged       entry    into,    or

                                              9
remaining   in,      a   building   or   other       structure,     with     intent    to

commit a crime.”         Id. at 598.      Therefore, the crime of breaking

and   entering       a   commercial      building      qualifies       as    §    924(e)

“burglary” and must be a “violent felony” for ACCA purposes.

See   United    States     v.   Thompson,      421    F.3d   278,   284      (4th    Cir.

2005); United States v. Bowden, 975 F.2d 1080, 1085 (4th Cir.

1992).   Because burglary is an enumerated offense in 18 U.S.C.

§ 924(e),      and   Brown’s    prior    convictions         qualify    as       § 924(e)

burglaries under Taylor, Brown’s claim fails.



                                         III.

      For the foregoing reasons, we affirm the judgment of the

district court and uphold Brown’s conviction and sentence.



                                                                                 AFFIRMED




                                          10